DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that there is no argument presented in the Applicant’s Remarks except stating “Applicant traverse the rejections”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7, 9 – 10, 22 – 23, and 26 are rejected under  35 U.S.C. 103 as obvious over  US 2005/0051723 A1 (hereunder Neagle, previously cited) in view of US 2012/0157350 A1 (hereunder True, previously cited), US 2011/0291025 A1 (hereunder Fortin, previously cited), US 2014/0009596 A1(hereunder Bresolin, previously cited), US 2005/0069956 A1 (hereunder Seul, previously cited) ,US 6,457,645 B1 (hereunder Gardner, previously cited), and US 2010/0111768 A1 (hereunder Banerjee, previously cited), Finkbeiner (US 2003/0103662, previously cited) and Akagawa (US 4,856,904; previously cited)
As to independent claim 1, in Figs. 1 - 2 and 9 Neagle teaches an integrated fluorescence scanner comprising: 
a housing 24; since 24 has a chamber 36 which is an environmental control apparatus comprising a frame as disclosed in paragraph [0029]:
a solid state light engine 66; as disclosed in paragraph [0043] mounted in the frame within the housing; 
an epifluorescence microscope as disclosed in paragraph [0103] mounted to the frame within the housing, the epifluorescence microscope comprising 
a microscope support [In order to have arrangements shown in Fig. 9, Neagle should have this limitation.];
a collimator as shown in Fig. 9; see paragraph [0101] mounted to the microscope support;
a motion stage 82, the motion stage configured to hold a sample above said objective lenses and move said sample relative to said objective lenses during a scanning operation; 
as disclosed in paragraph [0042] mounted to the microscope support adjacent the collimator;
two objective lenses as disclosed in paragraph [0102] for imaging 352 as shown in Fig. 12 samples and an autofocus system for focusing said lenses on the said sample as disclosed in paragraph [0106];
an embedded computer 28; as disclosed in paragraph [0061] which controls the solid state light engine [In paragraph [0033] Neagle discloses a local controller 28 in communication with the drive mechanism 82 which controls the light source as shown in Fig. 1. Therefore, Neagle controls a light source.]; , microscope and motion stage as disclosed in paragraph [0033]; and 
the embedded computer having a network interface as disclosed in paragraph [0033] which allows for remote operation of the integrated fluorescence scanner as a network appliance.
Neagle is silent with a solid state light engine comprising first LED light source for producing light of a first color, a second LED light source for producing light of a second color and a third LED light source for producing light of a third color.
In Claim 7 of True, True teaches a solid state light engine comprising first LED light source for producing light of a first color, a second LED light source for producing light of a second color and a third LED light source for producing light of a third color. In view of True, it would have been obvious to ordinary artisans at the time of the claimed invention was file to modify the teaching of Neagle so as to have a solid state light engine comprising first LED light source for producing light of a first color, a second LED light source for producing light of a second color and a third LED light source for the KSR International Co. v. Teleflex, Inc. case: Applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Neagle is silent with a light guide connecting the solid state light engine and the collimator for supplying said light of the first light, second light, and the third light through said collimator, said filter block and one of the said two objective lenses..
In Fig. 1 Fortin teaches a light guide 18 connecting the solid state light engine 14. In view of Fortin, it would have been obvious to ordinary artisans at the time of the claimed invention was file to modify the teaching of Neagle modified by True in order to provide an excitation light by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: Applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Neagle is silent with a filter system mounted to the microscope support adjacent the collimator, the filter system comprising a filter block having a plurality of dichroic/ emission pairs and an actuator for moving said filter block to select one of said plurality of dichroic/emission pairs for use in a scanning operation.
Neagle is silent with a motion stage mounted to the top of the microscope support using a plurality of vibration isolation mounts.
Bresolin teaches n paragraph [0057] the optical stage mounted to the subframe that has the vibration isolation bushings. It is determined that since a frame, a housing, and a microscope are well-known at the time of the claimed invention was filed, such a , it would have been obvious to ordinary artisans at the time of the claimed invention was file to modify the teaching of Neagle modified by True and Fortin in order to isolate any vibration for achieving a better S/N ratio. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: Applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Neagle is silent with “a filter block having a plurality of dichroic/emission pairs and an actuator for moving said filter block to select one of said plurality of dichroic/emission pairs for use in a scanning operation. 
Seul teaches in paragraph [0079] a filter system mounted to the microscope support adjacent the collimator, the filter system comprising a filter block having a plurality of dichroic/ emission pairs, and since in paragraph [0079] Seul discloses selecting, Seul should have an actuator for moving said filter block to select one of said plurality of dichroic/emission pairs for use in a scanning operation. it is determined that synchronizing two filter wheels is not necessarily actuated by separate actuators, synchronizing two filter wheels can be done by one actuator and this is within the ordinary skilled art as an engineering design choice. In view of Seul, it would have been obvious to ordinary artisans at the time of the claimed invention was file to modify the teaching of Neagle modified by True, Fortin, and Bresolin in order to provide a desired known filtering system in detecting fluorescence. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: Applying a 
Neagle is silent with wherein the two objective lenses are mounted to an autochanger mounted to the microscope support above said filter system.
In column 2, lines 59 – 67 Gardner teaches two objectives in the design of an autochanger. In view of Gardner, it would have obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin and Seul  in order to perform autofocusing in a desired microscope by minimizing human involvement.
Neagle is silent with a tube lens mounted to said microscope support below said filter system.
In paragraph [0012] Banerjee teaches tube lenses in fluorescence detection systems. In view of Banerjee, it would have been obvious to ordinary artisans at the time of the claimed invention was file to modify the teaching of Neagle modified by True, Fortin, Bresolin and Seul in order to have desired detector component in detecting fluorescence known by Banerjee This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: Applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
When modified by Gardner, who teaches an autochanger, and Seul, who teaches a filtering block, an embedded computer of Neagle would be expected to control desired components.

Finkbeiner teaches vibration isolating footings 46 for a microscope and in Fig. 1 Akagawa teaches a motion stage 5 mounted to the top of the microscope support 1 using a plurality of vibration isolation mounts 2, whereby the frame 12 and the microscope are isolated from vibration caused by movement of the motion stage and wherein the motion stage 5 is configured to hold a sample above said objective lenses and move said sample relative to said objective lenses during a scanning operation. In view of these, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin, Seul, and Banerjee in order to isolate a vibration in any desired microscope by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
As   to dependent claim 2, in paragraph [0033] Neagle teaches wherein: the embedded computer is configured to permit autonomous operation of the integrated fluorescence scanner.  
As to dependent claim 3, in paragraph [0062] Neagle teaches a local control that may be adjacent from the sample reader and in paragraph [0083] teaches a housing 112. 
 in order to fabricate an integrated system having a housing enclosing the solid state light engine, embedded computer, epifluorescence microscope, and motion stage. Neagle discloses the claimed invention except for the housing has a volume no greater than 2 cubic feet.  It would have been an obvious matter of design choice since such a modification would have a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, in light of In re Rose, 105 USPQ 237 (CCPA, 1955).
As to independent claim 11, see the rejection justification to claim 1, 3, and 10.
As to dependent claim 4, Neagle is silent with a single power supply located within the housing which supplies power to the solid state light engine; epifluorescence microscope; motion stage; and embedded computer. 
However, in paragraph [0084] Neagle teaches a housing having one or more electrical connectors.
In view of this, it would have obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, and Akagawa in order to provide a power to desired components in an integrated system.
As to dependent claim 5, in paragraphs [0033] and [0060] and [0063] Neagle teaches a server installed on said embedded computer wherein the server is configured to communicate with computer workstations over a network; and wherein said server is 
As to dependent claim 7, as discussed above Neagle teaches wherein said solid state light engine comprises: a plurality of led light sources under control of the embedded computer for providing light of selected wavelengths to said epifluorescence microscope, but is silent with wherein said solid state light engine comprises: at least one light pipe light source under control of the embedded computer for providing light of selected wavelengths to said epifluorescence microscope. 
However, in paragraph [0043] Neagle teaches various light sources and in paragraph[ 0042] optical devices such as lenses.
In view of this, it would have obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, and Akagawa in order to provide desired light source for epi-illumination of samples. As discussed above when modified, the teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, and Akagawa  would be expected to teach “wherein the embedded computer is configured to control which of said first color, second color, and third color of the light are emitted by said light engine.
As to dependent claim 9, Neagle is silent with such one or other of the two object systems may be selected for imaging a sample under control of said embedded computer, and wherein the two objective lenses are mounted to an autochanger such one or other of the two objectives may be selected under control of said embedded computer.
In paragraph [0104] Neagle teaches autofocusing.
 teaches one or more objective lens and an autofocusing system.
In column 2, lines 59 – 67 Gardner teaches two objectives in the design of an autochanger. In view of Banerjee and Gardner, it would have obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, and Akagawa  in order to perform autofocusing in a desired microscope by minimizing human involvement. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
As to dependent claim 10, as discussed above a controller of Neagle control detection mechanism. Also in paragraph [0102] Neagle teaches a camera for imaging. Therefore, Neagle teaches wherein said epifluorescence microscope comprises a camera for generating images of samples wherein said camera is under control of said embedded computer.
As to dependent claim 19, in paragraph [0061] Neagle teaches wherein said embedded computer comprises a storage system configured to store image data generated by said camera; wherein said storage system includes one or more of a hard-drive and a solid-state drive.
AS to independent claim 20, see the rejection justification to claim 1 – 4.
As to dependent claims 21 – 22, Neagle is silent with a fluorescence scanning system comprising: a rack having a first station and a second station; a first integrated fluorescence scanner according to claim 1, mounted to the first station of the rack; and 
Finkbeiner teaches vibration isolating footings 46 for a microscope and in Fig. 1 Akagawa teaches a rack 12 having a first station and a second station;
a first integrated scanner 11, mounted to the first station of the rack;
a second integrated fluorescence scanner 21, mounted to the second station of the rack and wherein the second integrated fluorescence scanner is isolated via 3 from vibration caused by movement of the motion stage of the first integrated fluorescence scanner. In view of these , it would have been obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, and Akagawa in order to make multi-microscops by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 23, Neagle teaches a rack 24 having a vertical series of shelves 38; see paragraph [0029], wherein the fluorescence scanner 26; see paragraph [0042] is configured to be interchangeably received on and mounted to any of the shelves of the vertical series.
With respect to dependent claim 26, Neagle is silent with a first air duct that allows air to pass from a first intake vent of the housing to the light engine, and a second air duct that allows air to pass from a second intake vent of the housing to the 
Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner, and further in view of Miki (US 2005/0270640 A1)
The teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner has been discussed above.
With respect to dependent claim 24, Neagle is silent with an oiling system configured to provide automated application of oil to an objective lens of the two objective lenses.
In paragraph [0033] Miki teaches objective lens such as an oil-immersed lens. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner in order to provide desired oil in desired object lens. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner, and further in view of US 2005/0056767 A1 (hereunder Kaplan)
The teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner has been discussed above.

With respect to dependent claim 25, Neagle is silent with an image-based autofocusing system including an illumination source configured to project an image of a mask onto the sample, and an imager to detect the image of the mask.
In paragraph [0086] Kaplan teaches an autofocus device comprising mask. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner in order to have a desired autofocusing device. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner, and further in view of US 2013/0105708 A1 (hereunder Bennett)
The teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner has been discussed above.
With respect to dependent claim 27, Neagle is silent with wherein the light engine includes a beam splitter and a photodiode to quantify an output beam from the
light engine.
 	In Fig. 1 Bennett teaches a beam splitter to monitor LED array. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Neagle modified by True, Fortin, Bresolin, Seul, Banerjee, Finkbeiner, Akagawa, and Gardner in order to monitor desired light source. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KIHO KIM
Primary Examiner
Art Unit 2884

/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
3/23/2021